Citation Nr: 1036625	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-34 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent 
for service-connected chondromalacia of the right knee.

2.  Entitlement to a disability rating greater than 10 percent 
for service-connected chondromalacia of the left knee.

3.  Entitlement to a total disability rating based on individual 
unemployability, due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to February 
1973.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision by the Department of 
Veterans Affairs (VA), Regional Office (RO), in Jackson, 
Mississippi, which denied the claims of entitlement to an 
increased disability rating for the service-connected 
chondromalacia of the right and left knees.

The Board notes that in a VCAA Notice Response dated in March 
2006, the Veteran indicated that he was no longer able to work 
due to his service-connected knee disabilities.  He reiterated 
that he could no longer work in his October 2006 Appeal To Board 
Of Veterans' Appeals (VA Form 9).  In Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the United States Court of Appeals for Veterans' 
Claims (Court) held that a TDIU claim is part of an increased 
disability rating claim when such claim is raised by the record.  
The Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
rating assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  As such, the issues before the Board 
are as set forth above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

As to the issues of an increased disability rating for the 
service-connected right and left knee chondromalacia, in a 
September 2010 Written Brief Presentation, the Veteran's 
representative asserted that the Veteran's right and left knee 
disabilities had increased in severity since his most recent VA 
joints examination in January 2006.  As such, an updated VA 
examination is needed to fully and fairly evaluate the Veteran's 
claims for an increased rating.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43186 (1995); See Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal current state 
of claimant's disability, fulfillment of statutory duty to assist 
requires a contemporaneous medical examination - particularly if 
there is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the 
Board should have ordered a contemporaneous examination of the 
Veteran because a 23-month old examination was too remote in time 
to adequately support the decision in an appeal for an increased 
rating).

As noted above, the record raises the possibility Veteran is no 
longer able to work due to his right and left knee disabilities.  
As the record has raised the issue of entitlement to TDIU at the 
time the was challenging the assigned disability rating for the 
service-connected right and left knee disabilities, the claim of 
entitlement to a TDIU is part and parcel with the original claim 
and is properly before the Board.   As such, the Board concludes 
that VA must assess the current severity of his service-connected 
right and left knee disabilities and determine their impact on 
the Veteran's employability.

Finally, as this matter is being remanded for the reasons set 
forth above, and as the most recent VA outpatient treatment 
reports of record are dated in January 2006, on remand, any 
outstanding VA treatment records should be obtained.  VA has a 
duty to request all available and relevant records from federal 
agencies, including VA medical records.  See 38 C.F.R. § 
3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(because VA is deemed to have constructive knowledge of all VA 
records and such records are considered evidence of record at the 
time a decision is made).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and 
ask him to specify all medical care providers 
who treated him for his right and left knee 
disabilities.  The RO/AMC should then obtain 
and associate with the claims file any 
records identified by the Veteran that are 
not already associated with the claims file.  
The RO/AMC should specifically request 
updated medical records from the Jackson, 
Mississippi, VA Medical Center and associate 
these records with the claims file.  If these 
requested records are unavailable, or the 
search otherwise yields negative results and 
further attempts to obtain these records 
would be futile, this must be documented in 
the claims file and the Veteran notified.

2.  The RO/AMC will schedule the Veteran for 
a VA orthopedic examination to assess the 
current nature and severity of his service-
connected right and left knee disabilities.  
The Veteran's claims file must be reviewed by 
the examiner in conjunction with conducting 
the examination.

The VA examiner should conduct all necessary 
testing, including range of motion studies 
(measured in degrees, with normal range of 
motion specified), and should review the 
results of any prior testing in conjunction 
with conducting the examination of the 
Veteran.  The examiner must determine whether 
there are objective clinical indications of 
pain or painful motion; weakened movement; 
premature or excess fatigability; or 
incoordination; and, if feasible, these 
determinations should be expressed in terms 
of the degree of additional range of motion 
loss due to such factors.  This includes 
instances when these symptoms "flare-up" or 
when the each knee is used repeatedly over a 
period of time. This determination should 
also be portrayed, if feasible, in terms of 
the degree of additional range of motion loss 
due to these factors.

The examiner should also specify whether the 
Veteran has any instability in each knee and, 
if so, the severity thereof (e.g., slight, 
moderate or severe), and whether there are 
episodes of locking.  If an opinion cannot be 
rendered in response to these questions, the 
reason therefore should be explained.

The examiner is also asked to comment on the 
impact of the claimed increase in severity of 
the Veteran's disabilities, if any, on the 
his employment and activities of daily life.  
The examiner shall discuss all impairment 
and/or symptoms caused by the service-
connected right and left knee disabilities, 
and state the impact that these symptoms 
and/or impairment have on the Veteran's 
ability to work, to include whether such 
disabilities prevent him from securing or 
following a substantially gainful occupation.  
A complete rationale for any opinion 
expressed shall be provided.

3.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

